Title: To George Washington from Philip John Schuyler, 5 April 1782
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Newburgh April 5th 1782
                        
                        I have perused the Charges exhibted by M: Gen: Heath, against M: Gen: McDougal, and the letter of the 1st
                            Instant from the latter to your Excellency.
                        The Charges contained in the first five articles, appear to me to be so clearly and particularly defined that
                            General McDougal may either plead not guilty, and produce Evidence to refute them, or he may plead guilty, and claim the
                            Indulgence of the court to Satisfy.
                        The 6th & 7th articles appear to me to be as much defined as the nature of such charges will admit
                            of—To be more particular on such occassions, would subject the prosecutor to the following
                            Inconveniencies—If in detailing what he may be informed was the whole conversation, he must charge what every Informant
                            has declared unless all the Informants perfectly agreed, and If he should then omit any material
                            circumstance which might turn up in evidence, and which would, and ought to convert, the court cannot with propriety, take
                            cognizance of such circumstance, as It would be foreign to the charge; and hense a person highly
                            criminal might escape with Impunity, at least from Immediate punishment; and If the prosecutor charges particular
                            expressions, and the wittnesses should not explicitly support such charge; either thro forgetfulness, or misapprehension,
                            the prosecuter will be exposed to the Imputation, of having held a conduct inconsistent with the character of a man of
                            honor, altho he might honestly conceve that the charge he had made was not broader, than his information warranted;
                            Besides If my memory serves It has been the constant practice both in the british army and in that part of the american
                            army, where I personally served, on such occasion generally to charge, Conduct unbecoming an
                                officer, or tending to excite mutiny, sedition &ca and the defendant whom the particulars are detailed by
                            the wittnesses, requests time of the court to collect evidence, refute the charge, and is always indulged.
                        With respect to the charges intended to be Exhibited by General McDougall against General Heath—It appears to
                            me when an officer is under arrest, and is informed of any criminality in another by which the State or army may be
                            injured, that it is his duty to advise the Commander in chief 
                            simply as giveing information and not by way of charge, If the Commander in chief deems the
                            Information of consequence he will pursue the necessary measures. If not he will slight it. the Informant will however,
                            after being tryed, and If not rendered Infamous by the confirmed sentence of the court martial have It in his option, to
                            prefer the Charges or not unless the Comr In chief should already have ordered an arrest; in which case he will be
                            considered only as an evidence, the contrary doctrine I concieve would lead to that pernicious practice of recrimination, not Justification and which I belive so far from
                            being admitted, has always been discountenanced, both in civil and military contentions, on those principles I think Genl
                            McDougal ought not only to withold any charges at present, but also any Information against General Heath. unless he is
                            advised of such matters which If not Immediately communicated would hazard the weal of the state or the
                            army. I am Dear Sir with great respect &ca Your Excellencys Obed: Servant
                        
                            Ph: Schuyler
                        
                    